While I concur in the majority's determination that the judgment of the trial court be reversed, I am unable to agree with some aspects of the opinion.
More particularly, I would not determine whether plaintiffs should be able to withdraw their deemed admissions. Instead, I would remand the matter to the common pleas court, permit plaintiffs to respond to defendant's April 2, 2001 motion, and allow the trial court to exercise its discretion in determining whether plaintiffs should be allowed to withdraw their deemed admissions. For those reasons, I would sustain plaintiffs' first assignment of error.
Moreover, I disagree that the trial court's ruling on plaintiffs' motion for partial summary judgment is not a final appealable order. While plaintiffs sought judgment on only a part of their claims, the trial court granted defendant's summary judgment in all respects and entered judgment for defendant on all aspects of plaintiffs' complaint. As a result, the matter is properly before us for consideration. However, the withdrawal of plaintiffs' deemed admissions under the majority's opinion, or the trial court's reconsideration of that issue per this opinion, affects or may affect the evidence before the trial court, and thus the trial court's disposition of the competing summary judgment motions. Accordingly, to that extent I also would sustain plaintiffs' second and third assignment of error.